DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on September 16th, 2019 have been entered and accepted.

Response to Arguments
Applicant’s arguments with respect to the amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5, 9 – 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar (US 2015/0064458) in view of Funke (US 2010/0062099) 
Regarding claim 1, Sarkar teaches an injection mold for producing injection molded components (Abstract) wherein the injection mold comprises a first mold half (ref. #30) with a first mold surface, the first mold half including a mold impression (Fig. 3A), and a second mold half (ref. #30) with a second mold surface, the second mold half including a core (Fig. 3A), wherein the first mold surface and the second mold surface together delimit a cavity between the mold impression and the core when the injection mold is closed and the core is disposed within the mold impression (Para. 51; Fig. 3A – Fig. 3C). Sarkar further teaches an electrically conductive reinforcing element (ref. #34) arranged on a mold surface (Para. 51; Fig. 3A – 3C), however Sarkar does not disclose applying an electrical voltage so the electrically conductive reinforcing element increases in temperature.
Yet in a similar field of endeavor, Funke discloses a molding tool for shaping and reshaping components that are composed of materials that can be thermally influenced (Para. 1). This comprises an electrically conductive reinforcing element arranged on a component-side surface of a molding tool (Para. 25) wherein the electrically conductive reinforcing element is configured to receive an electrical voltage during molding such that the electrically conductive reinforcing element increases in temperature (Para. 22). 
It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Sarkar by applying a voltage to the electrically conductive reinforcing element as taught by Funke. One would be motivated to make this modification to ensure that heating of molding tools can be carried out in reliable and energy-efficient manner (Funke – Para. 20). 
Regarding claim 2, Sarkar in view of Funke teaches the invention disclosed in claim 1, as discussed above. Furthermore, it would have been obvious to one of ordinary skill in the art at the time to describe the conductive reinforcing element as a fiber-reinforced tape, as Funke teaches the element is a plastic matrix with fibers embedded in the plastic matrix (Para. 22).
Regarding claim 3, Sarkar in view of Funke teaches the invention disclosed in claim 2, as discussed above. Furthermore, Funke teaches the fibers consist of carbon fibers (Para. 22).
Regarding claim 4, Sarkar in view of Funke teaches the invention disclosed in claim 2, as discussed above. Furthermore, Funke teaches the fibers are electrically conductive (Para. 22).
Regarding claim 5, Sarkar in view of Funke teaches the invention disclosed in claim 2, as discussed above. Furthermore, Funke teaches the element comprises electrically conductive fillers (Para. 24).
Regarding claim 9, Sarkar in view of Funke teaches the invention disclosed in claim 1, as discussed above. Furthermore, Funke discloses applying a voltage to the electrically conductive reinforcing element (Para. 42; Para. 48) and it would have been obvious to one of ordinary skill in the art at the time that this voltage would come from an electrical voltage source.
Regarding claim 10, Sarkar in view of Funke teaches the invention disclosed in claim 1, as discussed above. Furthermore, it would have been obvious to one of ordinary skill in the art at the time to specify the mold halves were produced by a 3D printer as this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  
Regarding claim 11, Sarkar teaches an injection mold for producing injection molded components (Abstract) wherein the injection mold comprises a first mold half (ref. #30) with a first mold surface, the first mold half including a mold impression (Fig. 3A), and a second mold half (ref. #30) with a second mold surface, the second mold half including a core (Fig. 3A), wherein the first mold surface and the second mold surface together delimit a cavity between the mold impression and the core when the injection mold is closed and the core is disposed within the mold impression (Para. 51; Fig. 3A – Fig. 3C). Sarkar further teaches an electrically conductive reinforcing element (ref. #34) arranged on a mold surface (Para. 51; Fig. 3A – 3C), however Sarkar does not teach an electrically conductive fiber reinforced tape.
Yet in a similar field of endeavor, Funke discloses a molding tool for shaping and reshaping components that are composed of materials that can be thermally influenced (Para. 1). This comprises an electrically conductive fiber-reinforced tape arranged on a component-side surface of a molding tool (Para. 25) wherein the electrically conductive reinforcing tape is configured to receive an electrical voltage during molding such that the electrically conductive reinforcing element increases in temperature (Para. 22).
It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Sarkar by adding an electrically conductive fiber-reinforced tape as taught by Funke. One would be motivated to make this modification to ensure that heating of molding tools can be carried out in reliable and energy-efficient manner (Funke — Para. 20).
Regarding claim 12, Sarkar in view of Funke teaches the invention disclosed in claim 11, as discussed above. Furthermore, Funke teaches the element is a plastic matrix with fibers embedded in the plastic matrix (Para. 22).
Regarding claim 15, Sarkar in view of Funke teaches the invention disclosed in claim 11, as discussed above. Furthermore, Funke discloses applying a voltage to the electrically conductive reinforcing element (Para. 42; Para. 48) and it would have been obvious to one of ordinary skill in the art at the time that this voltage would come from an electrical voltage source. 

Claims 6 – 8 and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar and Funke as applied to claims 1, 2 and 11 above, and further in view of Parkinson (US 2018/0147778)
Regarding claim 6, Sarkar in view of Funke teaches the invention disclosed in claim 2, as discussed above. However, these references do not teach the electrically conductive reinforcing elements comprise unidirectionally oriented continuous fibers.
Yet in a similar field of endeavor, Parkinson discloses a method or producing a fibrous preform, such as a fiber-reinforced tape, on a tool surface (Abstract). Furthermore, Parkinson discloses that it is well known in the art to stack reinforcement fibers on a tool, wherein the fibers are unidirectional carbon fibers impregnated with a resin (Para. 7).
It would have been obvious to one of ordinary skill in the art to modify the electrically conductive reinforcing element to comprise unidirectionally oriented continuous fibers. One would be motivated to make this modification to form high-strength reinforcement fibers that can also be softened when exposed to heat (Parkinson – Para. 54).
Regarding claims 7 and 13, Sarkar in view of Funke teaches the invention disclosed in claims 1 and 11, as discussed above. However, these references do not teach connecting the electrically conductive reinforcing element to the mold surface with an adhesive bond. Yet, Parkinson discloses applying a bonding aid or binder to a tape before attaching the tape to a tool surface (Para. 14). It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc. In this instance, it would have been obvious to one of ordinary skill in the art at the time to connect the electrically conductive element to a mold surface with an adhesive.
Regarding claims 8 and 14, Sarkar in view of Funke teaches the invention disclosed in claims 1 and 11, as discussed above. However, these references do not teach arranging the fiber- reinforced tape on the mold surface with a laser-assisted tape laying process. However, Parkinson discloses an exemplary embodiment for attaching reinforcement fibers on a tool comprising arranging a tape on a tool surface with a laser-assisted laying process (Para. 35). It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this instance, it would have been obvious to one of ordinary skill in the art at the time to use a laser-assisted tape laying process to arrange a tape on a Surface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743